DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 01 March 2021 has been entered.  Claims 1-4, 6-12, and 14-19 are pending, and claims 1-4, 7-12, and 14-19 are amended.


Response to Arguments
Applicant's arguments filed 01 March 2021 with respect to 35 USC 112(a) written description have been fully considered but they are not persuasive.
On pages 12-16 of the Remarks, the applicant argues the scope of the claims includes all sensors known in the art even though only nine sensors are disclosed for measuring 11 vital signs.  The applicant states there is adequate written description of all known sensors because the original disclosure indicates that other sensors known in the art may be used in addition to the nine sensors disclosed.  The applicant further states “generalization” is common since the object of the written description is to emphasize what is considered new and inventive.  The examiner reminds the applicant that the level of disclosure required to substantiate possession of an invention varies based on the claimed subject matter and nature of the invention.  In the instant case, the invention is directed to automated differential diagnosis of any known disease with any known combination of sensors.  Both diseases and sensors define large genera.  The written description requirement for a claimed genus may be satisfied through sufficient description of a AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  The skilled artisan would recognize that nine sensors and the 17 diseases found in applicant’s Table 1 are not a representative number of diagnostic sensors and diseases that capture and reflect the variation with these respective genera.  As an example of members from these genera that are not represented, the examiner points the applicant to the diagnosis of brain disorders (e.g. epilepsy, brain tumors) that are reliant on electroencephalography (EEG) measurements or magnetic resonance imaging (MRI).  The scope of the claims covers brain disorders but the applicant has not demonstrated that such disorders may be diagnosed using the discloses sensors for measuring heart rate, blood pressure, blood oxygen, temperature, respiration rate, ECG, glucose, motion and EMG.  Further the scope of the claims reads on being able to diagnose a patient when only a single parameter is abnormal e.g. elevated heart rate.  There are many conditions and even exercise states that lead to elevated heart rate in the same range (e.g. between minimum and maximum predetermined indicator values) but the applicant’s disclosure does not indicate he possesses a way to distinguish a post exercise condition from tachycardia or excitement (the specification indicates emotional diseases such as excitement may be diagnosed, see paragraph [0051] and claim 19).
The applicant goes on to argue that "pre-determined indicator values" are simply values obtained at prior time for known diseases or medical conditions, where the disease was selected, the symptoms for assessing the disease were known, the vital signs of interest to assess such symptoms were also known and the sensors for measuring such vital signs were known.  However, as described above, many diseases have overlapping symptoms that affect vital signs and certain patients may have comorbidities that would lead to the detection of more abnormal vital signs than would be detected in the same patient with a . 

Applicant's arguments filed 01 March 2021 with respect to 35 USC 112(a) scope of enablement have been fully considered but they are not persuasive.
On pages 17-19 of the Remarks, the applicant argues the specification enables one of ordinary skill in the art to practice the invention commensurate in scope with the claims because the claims require diagnosis based on a list of diseases that are present in a database.  The applicant states the list of diseases is not a closed but a growing set and the skilled artisan would understand how to determine the indicator values needed to diagnose any disease.  The examiner respectfully disagrees because in order to practice the invention the skilled artisan would have to know which sensor parameters (vital signs) are indicative of all diseases and how to distinguish between diseases presenting the same or similar vital signs.  The claims cover physical, physiological and emotional diseases.  The skilled artisan would not know what vital sign(s) indicate and distinguish between sadness, excitement, Parkinson’s disease, Meniere’s disease, and all other diseases currently encompassed by the claims without undue experimentation.  The applicant further argues that the use of only pre-identified diseases requires no undue experimentation.  The examiner disagrees because there are several known diseases that cannot be diagnosed solely using the 11 vital signs described by the applicant.  As stated in the rejection for written description above, vital signs alone cannot diagnose arthritis or brain disorders.  Lastly, the applicant argues that the absence of .

Applicant's arguments filed 01 March 2021 with respect to 35 USC 101 have been fully considered but they are not persuasive.
On pages 21-29 of the Remarks, the applicant argues the rejection is improper because the claims describe an improvement.  The applicant states by screening our sensors and their measurements that are irrelevant to determining the presence of a disease, the system and process exercised therein is preformed faster.  Further by removing the need for manual feedback by the user, the system allows more accurate, fast and reliable diagnosis as well as continuous monitoring.  The applicant argues “sensors” and “coupling sensors to a body part” impose meaningful limits on the judicial exception.  Based on this rationale, the applicant concludes that one of ordinary skill in the art would recognize the claimed invention as providing an improvement to the technical field of continuous health monitoring and diagnostic tools.  The examiner respectfully disagrees because collecting vital sign measurements with sensors coupled to a body constitutes insignificant pre-solution activity i.e. data gathering.  Furthermore, but for the “processor” and “database” language, diagnosing in the context of the claims encompasses the user using his knowledge of diseases and associated measurements to perform medical diagnosis on a patient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 

Applicant’s arguments, see Remarks, filed 01 March 2021, with respect to the rejection of claims 1 and 10 under 35 USC 103 as being unpatentable over Rath in view of Watson have been fully considered and are persuasive.  The rejection of claims 1-2, 4, 10, 12 and 18-19 has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kakkar et al. (US 2016/0089089) and Adourian et al. (US 2013/0244892).


Claim Objections
Claims 1-4, 6-12, and 14-19 objected to because of the following informalities:
Claims 1 and 10 recite “diagnosing if the subject has the at least one pre-identified disease by solely relying on the measurement, the weighting factor value and the control value for each sensor and by comparing the determined indicator value to the at least one set of the pre-determined indicator minimum value and the predetermined indicator maximum value of the at least one pre-identified disease.”  The Office suggests changing “solely” on “only” because the definition of solely is “to the exclusion of all else” but the claim relies on the measurement, weighting factor, control value and comparison with pre-determined indicators.
Claims 1, 3-4, 9-12 and 17 recite “the respective each sensor” which the Office suggests amending to “each respective sensor”
Claim 16 is missing a space between in the limitation “according to claim15.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding claims 1 and 10, the limitations “sensors”, “indicator value,” “predetermined indicator minimum value,” and “predetermined indicator maximum value” are not adequately described in the applicant’s disclosure to warrant claiming of the entire genus of “sensors,” “indicator values” and “predetermined indicator values.”  The examiner interprets “sensor,” “indicator value” and “predetermined indicator value” as generic claim language considering the specification lists several types of sensors without describing the determination of specific indicator values.  Per, MPEP §2161.01(I), generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation ("DWT"). The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.  Similarly, in the instant application the original disclosure describes only determining the value of a vital sign event indicator found in paragraph [0049] of the applicant’s specification:             
                I
                n
                d
                i
                c
                a
                t
                o
                r
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            12
                        
                    
                    
                        
                            
                                
                                    
                                        W
                                        F
                                    
                                    
                                        i
                                    
                                
                            
                        
                        (
                        
                            
                                M
                                i
                                n
                            
                            
                                i
                            
                        
                        )
                        (
                        
                            
                                C
                            
                            
                                i
                            
                        
                        )
                    
                
            
         where WFi, Ai, C, Mini, Maxi, and i are the weighting factor, actual reading of the sensor, control, minimum, maximum range values, and the number of the sensor, respectively and where n is a natural number.  This disclosure of an indicator value does not support the claiming of every indicator value involving all types/combinations of sensors and diseases.  More specifically, the specification indicates the sensors comprise pulse, SpO2, airflow, ECG, sphygmomanometer, galvanic skin response, accelerometer and EMG; and the event indicators comprise hypertension, diabetes, asthma, tachycardia, bradycardia and hypotension (Table 8).  This does not support claiming the entire genus of sensors and all indicator values related to all diseases.  For instance, the original disclosure does not describe how temperature sensors alone may be used to distinguish between all diseases e.g. how does temperature alone diagnose diabetes versus asthma or any other potential disease?  Furthermore, the original disclosure provides no description of how to determine the predetermined indicator value.  The entire diagnostic process is predicated upon the determination of at least one predetermined indicator values yet there is not a description of a representative number of possible measurements relating to all diseases including physical, physiological and emotional diseases. The broadest reasonable interpretation of the claims covers all combinations of diagnosable diseases and indicator values.
All remaining claims are rejected for depending from claims lacking written description.


Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of claims 1-19 can be used as claimed and whether claims 1-4, 6-12, and 14-19 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-4, 6-12, and 14-19 it is believed that undue experimentation would be required because:
           	(a) The breadth of the claims is broad because the claims read on diagnosing any disease based on only sensor measurements and predetermined indicator values.
(b) The invention is directed to diagnosing disease based on sensor measurements and predetermined indicator values but the specification fails to describe how to derive the predetermined indicator values. 
	(c) The prior art contains examples of diagnosing diseases based on sensor measurements e.g. bradycardia based on heart rate or a cold based on temperature and respiration but does not indicate how or which measurements may be used to determine the presence of any disease in a patient.
	(d) The skilled artisan is capable of implementing a diagnostic algorithm, however, guidance must be provided relating to how to derive the predetermined indicator values and how diseases are diagnosed using for example only one type of measurement e.g. temperature measured by two or more temperature sensors.
The level of predictability in the art for diagnosing diseases based on multiple measurements using an indicator value is low since the indicator value is determined based the summation of sensor measurements having different units e.g. beat per minute summed with degrees Fahrenheit.  Further how would different units affect the indicator value e.g. temperature reported in Celsius versus Fahrenheit. 
          	(f) There is no direction or guidance presented for determining predetermined indicator values and how a measurements from sensors may be used to diagnose all diseases.
          	(g) There is an absence of working examples concerning diagnosing a disease based on indicator values defined by the summation of sensor measurements having different units.
(h) The quantity of experimentation necessary is great since the claims, under their broadest reasonable interpretation read on diagnosing any disease with a single parameter while the specification discloses only a few combinations of diseases and measurements (Table 1).
            In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-4, 6-12, and 14-19.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a system and method for diagnosing diseases based on comparing an indicator value to a predetermined indicator value.
The limitation of determining the presence of disease based on a sensor measurement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in measurements from the sensor being insignificant extra-solution activity i.e. data gathering) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “determining” in the context of this claim encompasses the user manually comparing a sensor measurement to a range of sensor measurements known to be indicative of a disease e.g. a blood sugar level associated with diabetes. Similarly, the limitation of deriving the indicator value based on a weighting factor, control value and the measurement and comparing to value to a database of indicator values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” and “database” language, diagnosing in the context of this claim encompasses the user using his knowledge of diseases and associated measurements to perform medical diagnosis on a patient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor, storage device and sensor. The processor, storage device and sensor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements recited in the claims are sensors, Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U. S., Pp. 11-14].  
Additionally, the claims are directed to functionally-described algorithmic processes that require performing mathematical calculations, and the Supreme Court has explicitly characterized mathematical relationships/formulas as abstract ideas [Federal Register, Vol. 79, No. 241, December 16, 2014 at 74622, column 2].  The claims are not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kakkar et al. (US 2016/0089089) in view of Adourian et al. (US 2013/0244892).

[Claims 1, 10] Kakkar discloses a system and method for passively diagnosing a subject (an embodiment of the system may collect data passively by using only a wearable device, Fig. 2B #204, comprising sensors) [abstract; par. 0004], the system comprising: 
sensors couplable to the subject (the wearable device, Fig. 2B #204, is configured to couple to a user, Fig. 2B #202), each sensor of the sensors for collecting a measurement from the subject (the wearable device includes multiple sensors such as a pulse sensor, Fig. 2B #213, and breath sensor, Fig. 2B #214) [pars. 0004, 0065]; 
at least one storage device for storing the collected measurement from each sensor (a client, Figs. 2A, 3 #102, includes a storage device, Fig. 3 #128, containing a database  of measurements provided by the sensors in the wearable device, Figs. 2B, 3 #204) [par. 0072]; and 
at least one processor in communication with the sensors (one or more processors of the client executes a disease exacerbation prediction (EP) application, Figs. 2A, 3 #120, that receives data from the sensors) [pars. 0064, 0072], the at least one processor configured to: 
obtain the measurement from each sensor (data provided by the sensors in the wearable device) [par. 0072]; 
determine a weighting factor value to each sensor (a digital biomarker database, #314, indicates how a digital biomarker engine, #320, of the client should combine and weight received data to generate an aggregated digital biomarker, wherein the digital biomarker measures a disease state
determine a control value for each sensor, the control value based on the measurement from the respective each sensor (a digital biomarker engine, #320, may determine what data is relevant to determining the disease state; for example, the digital biomarker engine may determine that the user’s heart rate, supplied by the sensors of the wearable device does not provide predictive weight and may not provide the heart data to the predictive engine) [par. 0076];
determine an indicator value (two or more digital biomarkers, based on the different sensors, may be combined to form an aggregate biomarker) [par. 0076] based on the measurement, the weighting factor value and the control value for each sensor; 
access a database (digital biomarker database, Fig. 3 #314) stored on the at least one storage device (Fig. 3 #128), the database having at least one pre-identified disease (biomarkers for different diseases) [par. 0087], the at least one pre-identified disease having at least one set of a predetermined indicator minimum value and a predetermined indicator maximum value previously determined and corresponding to the at least one pre-identified disease (the digital biomarkers are compared to thresholds – the skilled artisan would find it obvious if not implicit that there are upper and lower thresholds for disease states, especially since pulse and respiration are monitored both of which are known to indicate disease/disease state when measurements are above or below a normal range defined by lower and upper thresholds) [par. 0072, 0075], the predetermined indicator minimum value is based on a previously obtained weighting factor value for each sensor of previous sensors, a pre-determined minimum range value measurable by the respective each sensor of the previous sensors and a previously obtained control value of the respective each sensor of the previous sensors for identifying the at least one pre-identified disease the digital biomarkers are defined based on these values and define a lower/min threshold) and the predetermined indicator maximum value is based on the previously obtained weighting factor value for the respective each sensor of the previous sensors, a pre-determined maximum range value measurable by the respective each sensor of the previous sensors and the previously obtained control value of the respective each sensor of the previous sensors for identifying the at least one pre-identified disease (the digital biomarkers are defined based on these values and define an upper/max threshold); and 
diagnosing if the subject has the at least one pre-identified disease by solely relying on the measurement, the weighting factor value and the control value for each sensor and by comparing the determined indicator value to the at least one set of the pre-determined indicator minimum value and the predetermined indicator maximum value of the at least one pre-identified disease (the digital biomarkers may be determined based on only the sensor measurements) [par. 0004, claim 1].
As stated above the Office finds that the skilled artisan would understand that a threshold for disease detection based on a measured parameter e.g. pulse has minimum (lower) and maximum (upper) values indicative of disease state.  However, Adourian in an analogous disease state prediction system explicitly discloses that a threshold can be a lower threshold, an upper threshold, or a threshold having an upper limit and a lower limit [pars. 0012, 0041].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to set the biomarker thresholds taught by Kakkar to contain minimum (lower) and maximum (upper) values in order to detect abnormalities in measured parameters that fall below or rise above normal ranges.

[Claim 2] Kakkar discloses the measurement from each sensor is a physiological measurement corresponding to a vital sign of the subject (pulse and breath) [pars. 0070-0071].

[Claims 3, 11] Kakkar in view of Adourian renders obvious the control value for each sensor is a binary value determined as 0 when the measurement from the respective each sensor is within a known normal range for the at least one pre-identified disease and is determined as 1 when the measurement from the respective each sensor is outside the known normal range for the at least one pre-identified disease  (the digital biomarker engine, #320, may determine what data is relevant to determining the disease state; for example, the digital biomarker engine may determine that the user’s heart rate, supplied by the sensors of the wearable device does not provide predictive weight and may not provide the heart data to the predictive engine – this is effectively a binary system) [par. 0076];

[Claims 6, 14] Kakkar discloses the processor is configured to diagnose the subject as normal if the indicator value (biomarker) is zero (if there is no biomarker indicative of disease then the user is not alerted to a condition).

[Claims 7, 15] Kakkar discloses the processor is configured to diagnose the subject as having the at least one pre-identified disease if the indicator value falls within the predetermined indicator minimum value and the predetermined indicator maximum value for the least one pre-identified disease (diagnoses a disease in the database if the biomarker exceeds the threshold).

[Claims 8, 16] Kakkar discloses the processor is configured to notify at least one of the subject, a doctor, a hospital, an emergency contact and an emergency mobile unit of the diagnosed at least one pre-an alert, via a reporting module, Fig. 3 #316, can be sent to the user, a care taker, physician, insurance company, pharmacy, or a combination thereof) [par. 0089].

[Claims 9, 17] Kakkar discloses when the respective each sensor is assigned a control value of 0, the processor is configured to eliminate the respective each sensor from further consideration thereby reducing processing time (a digital biomarker engine, #320, may determine what data is relevant to determining the disease state; for example, the digital biomarker engine may determine that the user’s heart rate, supplied by the sensors of the wearable device does not provide predictive weight and may not provide the heart data to the predictive engine, e.g. heart rate is not relevant to asthma) [par. 0076].

[Claim 18] Kakkar in view of Adourian discloses generating biomarkers for each disease in the database and assigning weights to measured sensor values based on the type of condition e.g. heart rate would be more heavily weighted for diagnosing heart disease but not useful for diagnosing asthma [par. 0076].  Therefore, for it would have been obvious, if not implicit, to modify the weighting factor value for each sensor based on a pre-identified disease added to the database in order to enhance the accuracy of the weighting factor value for each sensor (each biomarker represents a disease and weights parameters differently based on the disease).

[Claim 19] Kakkar discloses wherein the at least one pre- identified disease is at least one of a physical, physiological or emotional disease (applicable to many diseases including asthma or a heart condition) [par. 0076].


Examiner’s Note
Prior art is not applied to claims 4 and 12.  The prior art of record does not suggest determining a weighting factor value for each sensor by using a ratio of a number of pre-identified diseases for which each respective sensor is used to obtain a measurement over a total number of pre-identified diseases in the database.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1) Meijer (US 2015/0112607) discloses a system for disease prediction comprising a weighting algorithm used to determine a weight for each symptom of a disease based on a likelihood ratio.  The likelihood ratio represents the number of times a symptom was observed in cases divided by the total number of cases of a disease. For example, a certain symptom may or may not always be associated with a specific disease. This could be represented in terms of a ratio of the number of disease cases reporting this symptom (for e.g., in a database) to the total number of known cases with this disease. Since the numerator would be less than or equal to the denominator, the range of valid values for the likelihood ratio would be between 0.0 and 1.0 [pars. 0039-0045].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.